Citation Nr: 9919540	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-16 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a 
malignant melanoma of the left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to July 
1968.

This appeal arises from a September 1993 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to service connection for malignant 
melanoma of the left foot and entitlement to a permanent and 
total disability rating for pension purposes.    

On appellate review in June 1996, the Board of Veterans' 
Appeals (Board) remanded the issues for additional 
development.  In January 1998, entitlement to a total and 
permanent rating for pension benefits was granted.  As such, 
that issue is no longer on appeal.  Because the service 
connection claim remains denied, it has been returned to the 
Board for appellate review.

In June and August 1998, the veteran submitted resumes 
associated with physicians T.R., M.D., and H.M.D., M.D., as 
well as excerpted material from Mosby's Medical Encyclopedia.  
VA regulations provide that any pertinent evidence submitted 
by the appellant or representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1998).  However, after reviewing the newly submitted 
evidence, the Board finds that additional development in this 
regard is not warranted, as the resumes and excerpts 
submitted are not material to the veteran's claim.  The Board 
has determined that a remand in this regard would be futile.  
Id.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  There is a preponderance of evidence against an 
association of the veteran's veteran's malignant melanoma of 
the left foot with his service.


CONCLUSION OF LAW

The veteran's malignant melanoma of the left foot was not 
incurred in service or related to in-service events.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  Service medical records show that the 
veteran received treatment for numerous skin disorders while 
in service, that he was placed on limited profile duty to 
avoid incurring additional sun exposure, and that in July 
1993 (sic), D.H.S., M.D., indicated that his skin disorder 
was related to service.  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  In October 1996, the 
Board remanded the case to obtain additional development and 
in January 1996, the Board requested an independent medical 
opinion from a specialist in dermatology.  After reviewing, 
the foregoing evidence of record, the Board is satisfied that 
all necessary evidence has been developed and received for an 
equitable disposition of the veteran's appeal.  Id. 

Factual Background

The veteran asserts that his skin cancers became manifest 
while stationed in Korea.  The veteran recalls that his 
military occupational specialty was recoiling rifles which 
kept him outside in the sun all day.  He also stated that a 
dermatologist removed the lesions and placed him on limited 
profile duty, i.e., no duty in the sun and his military 
occupational specialty was changed to supply clerk.  The 
veteran then stated that when he was released from service, 
doctors examined the areas of the previously excised cancers 
and discovered the existence of a new growth of the foot.

The service medical records show that on entrance examination 
in July 1966, clinical evaluation of the skin was normal.  In 
September 1967, however, the veteran had a small sore of the 
forehead and complained that he had several more.  The 
veteran also stated that a doctor told him, that it possibly 
could be skin cancer.  Examination revealed tiny pin point 
hemorrhagica area of the mid-frontal region.  The impression 
was rule out skin carcinoma (from previous history).  In 
October 1967 the presence of several erythematous of the 
forehead and forearm was noted, and after examination, the 
impression was actinally damaged skin.  The record then shows 
that the veteran was placed on limited profile and "must 
avoid sun" was noted.  An October 1967, Physical Profile 
Record shows that the veteran had skin cancer and sun damaged 
skin.  His assignment restrictions, or geographical, or 
climatic area limitations showed that he should not be 
assigned any duties requiring sun exposure.  On discharge 
examination in May 1968, clinical evaluation showed normal 
findings associated with the feet and skin.  On the Report of 
Medical History, the veteran denied having any skin diseases.  
A July 1968 Periodic Medical Examination report also shows 
that since the May 1968 examination, the veteran had incurred 
no significant change in his medical condition.  (Service-
connection is in effect for skin cancer of the left temple 
area and right and left forearms).

After service, an April 1989 employment examination report 
from the United States Postal Service shows that clinical 
evaluation of the feet and skin revealed normal findings.  VA 
hospital reports dated in November 1992, however, show that 
the veteran was admitted with a diagnosis of melanoma of the 
(left) foot and that he underwent a resection of the 
melanoma.  The diagnoses included malignant melanoma, status 
post excision at the left foot.  

On VA examination in June 1993, the veteran recalled a 
history of having several skin cancers removed from the face 
and forearms while in service and explained that in 1968, a 
"black mole" of the left foot was found and he was advised 
to have it removed.  The lesion had started growing 
approximately six years before and was removed in October 
1992.  The examiner acknowledged that medical reports showed 
that plastic surgery with grafting was performed and a biopsy 
confirmed the malignant melanoma.  Examination revealed a 
well-healed oval graft measuring about 51/2-centimeters times 
31/2- centimeters of the dorsum, the lateral aspect of the mid-
part, of the left foot.  The diagnoses were status post 
several skin cancers removed in service and presently, there 
was a barely visible 5-milimeter in diameter, flat, round 
scar of the left temple area and a similar scar on each 
dorsal aspect of the forearm, left and right.  It was stated 
that this was not a disabling disorder.  Status post 
resection of malignant melanoma of the left foot, graft as 
described, and unable to comment on the relationship to 
service without reviewing the claims folder was also noted.  

In a letter dated in July 1994 (sic), D.H.S., M.D., stated 
that he had examined the veteran and skin problems were 
presented.  The doctor stated that by nitrogen aerosol two 
suspicious lesions from the veteran's hands were removed and 
discoloration and scarring where tissue had been removed from 
the hands and forearms were present.  The doctor then stated 
that the veteran had many skin cancers beginning in 1967 and 
upon conducting a body examination, more scarring indicating 
that the veteran had multiple tissue removal procedures 
performed on his face, thighs, and feet.  On the left foot, a 
70-millimeter oval shaped skin graft, from which the veteran 
stated that a malignant melanoma was excised, was also 
present.  The doctor pointed out that the veteran was very 
light complexioned and presented very little pigmentation of 
the skin.  The examiner also stated that it was apparent that 
the veteran's skin was extremely sensitive to sunlight and he 
suffered from sun-damaged skin.  The veteran's background 
indicated that he had worked inside and away from the sun for 
most of his career.  The doctor added that the only time the 
veteran was exposed to long periods of sunlight was while 
serving in the Army infantry from 1966 to 1968 and this was 
the time that his skin became damaged by solar radiation.  
The doctor explained that ultraviolet and infrared light was 
very harmful to the epidermis and the underlying epithelium 
cells of the skin.  The harmful effects of the spectrum of 
light are cumulative and continue to build up during the 
lifetime.  The doctor then stated that in his medical 
opinion, the veteran's skin was severely injured during 
service, and he will continue to experience problems with 
various kinds of sun-related skin lesions for the remainder 
of his life.

The record also contains a May 1996 letter in which the 
veteran's mother expressed disappointment with the 
proceedings surrounding the veteran's claim, and VA hospital 
and outpatient treatment reports from January 1993 to October 
1996 showing that the veteran received treatment for various 
unrelated disorders, but received follow-up treatment in 
January 1993 for a malignant melanoma of the left foot and 
gave a history of a melanoma of the left foot.

VA examination reports dated in July 1997 discuss unrelated 
disorders, but VA examination reports dated from October to 
November 1997 show evaluation of the left foot revealed a 1/2 
centimeter times 51/2-centimeter ovoid scar of the left upper 
foot.  A bony exostosis over the metatarsal phalangeal joints 
over the fifth digit was also present.  Assessments of 
malignant melanoma, left foot, status post surgery with skin 
graft from right groin and history of melanoma on left foot, 
status post excision, without evidence of local recurrence 
were made.   

In January 1998, H.M.D., M.D., a staff physician oncologist, 
stated that the veteran has two cancers.  He has a non-
melanoma skin cancer and its cause(s) predate entrance into 
service.  The physician stated that the cancer manifested 
soon after the veteran joined service and was related to sun 
exposure but not sun exposure from the short duration the 
veteran had in service.  The second cancer is melanoma of 
skin of the sole of the foot.  H.M.D. concluded not one of 
the skin cancers appeared to be related to service.  

In January 1998, after reviewing the veteran's claims folder, 
T.R., M.D., opined that the veteran's malignant melanoma was 
not related to service.  He reasoned that the association 
between melanoma and sun exposure was much more uncertain 
than with non-melanoma skin cancers (NMSC).  T.R. stated the 
foot is a common place for melanoma to occur and in this area 
it is clearly not sun related.  The veteran was born and 
raised in Texas.  As such, he was undoubtedly exposed to 
considerable sunlight as an infant, child, and adolescent.  
Eighty to ninety percent of all sun damage is present before 
age 18 and the veteran only served two years (1966-1968) at 
which time he was 22-24 years of age.  Also, in this case, 
there is a long latency between sun exposure and the 
development of NMSC.  The skin cancer(s) and precancers 
treated in 1967 are likely related more to prior sun 
exposure, rather than to sun exposure which occurred during 
the veteran's first year of military service.  Therefore, 
there is no reason the consider the melanoma a service-
related disorder.

As noted above, in June and August 1998, the veteran 
submitted curricula vitae associated with T.R., M.D., and 
H.M.D., M.D.  The veteran also submitted an excerpt from 
Mosby's Medical Encyclopedia.  The excerpt discussed the 
types of skin cancer; risk factors of skin cancer, including 
exposure to direct sunlight, especially during childhood; and 
symptoms, diagnosis, treatment, and preventive measures 
associated with skin cancer.  In this regard, it is noted 
that in Thurber v. Brown, 5 Vet. App. 119 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter referred to as the Court) held 
that before the Board relies, in rendering a decision on a 
claim, on any evidence developed or obtained by it subsequent 
to the issuance of the most recent statement of the case with 
respect to such claim, the Board must provide a claimant with 
reasonable notice of such evidence and of the reliance 
proposed to be placed on it and a reasonable opportunity for 
the claimant to respond to it.  Thurber, 5 Vet. App. at 126.  
However, it is noted that the Board, in Thurber, had placed 
material reliance in its decision upon a medical treatise to 
which it had not given the appellant an opportunity to 
respond, whereas in this, the Board points out that the 
excerpt was submitted by the veteran and below, the Board has 
not placed substantial and material reliance on the evidence 
submitted.  Id.; Kirwin v. Brown, 8 Vet. App. 148 (1995).

In the December 1998, the Board requested an independent 
medical opinion.  After briefly discussing the evidence of 
record, the Board asked the specialist to furnish an opinion 
addressing whether (1) it is reasonably probable that the 
veteran's melanoma of the left foot was attributable to in-
service exposure?; (2) it is reasonably probable that the 
veteran's melanoma of the left foot is causally related to 
the service-connected skin cancer of the left temple area and 
right and left forearms?; (3) it is reasonably probable that 
the veteran's melanoma of the left foot is related to any 
other event or incident from service?; and (4) if 
appropriate, please reconcile any conclusions reached with 
the aforementioned medical opinions of record.  

In February 1999, R.P.H., III, M.D., the Professor and Chief 
of the Division of Dermatology Department of Medicine at Duke 
University Medical Center, stated that after reviewing the 
medical record that were provided, including copies of the 
veteran's record in service and since discharge.  The record 
did not contain any histologic confirmation of the diagnosis 
of skin cancer, melanoma or non-melanoma.  The dermatologist 
then stated that the medical record documented the following 
facts: 

(1).  25 July 1966: Physical examination 
did not document any history of excessive 
sun-exposure or any physical findings 
consistent with previous skin cancer or 
significant solar damage; (2).  29 
September 1967: Medical progress note 
document "small sore" on forehead with 
referral to dermatology; (3).  2 October 
1967: Dermatology evaluation revealed a 2 
millimeters erythematous lesion with 
suggestion of "similar" lesions of left 
temple and under right eye.  Diagnosis of 
solar damage was made.  The veteran was 
removed from duties involving prolonged 
sun exposure.  In addition, it was noted 
that the veteran had "skin cancer and 
sun damaged skin".  No biopsy of any 
skin lesion was noted and the only 
therapy noted in this record is for 
topical treatment with 5-flurouracil; 
(4).  14 May 1968: Report of Medical 
history signed by patient made no mention 
of history of skin cancer, skin growths 
or current skin problems; 14 May 1968: 
report of Medical examination of Fort Ord 
revealed no mention of abnormalities of 
the skin, including no mention of 
pigmented lesions (see below).; (6). 
1992: Removal of lesion on dorsum left 
foot with subsequent skin grafting.  
Report of pathology examination of the 
lesion removed is not available, but 
reports in the record suggest it was 
malignant melanoma.  One report suggests 
"level 3" but no documentation of 
thickness is made in the record.; (7) 26 
July 1993: Letter from Dr. DHS reporting 
that he had two "suspicious" lesions 
with liquid nitrogen.  In addition, he 
documented scars suggesting previous 
removal of lesions on the skin, 
documented the "very light complexion" 
of the patient and the presence of the 
graft site on the dorsum of his left 
foot.  No histologic confirmation of the 
diagnosis of skin cancer is provided.

In reply to the specific questions asked in the cover letter, 
the specialist replied: 

(1) Is it reasonably probable that the 
veteran's melanoma of the left foot is 
attributable to in-service sun exposure?  
The patient's melanoma is not directly 
attributable to his exposure in sun light 
during his military service (1966-1968).  
Current evidence clearly implicates 
sunlight in the pathogenesis of malignant 
melanoma.  The exact relationship however 
is not known.  Current epidemiologic 
evidence suggests that malignant melanoma 
is related to history of repeated, 
intense exposure to the sun characterized 
with blistering sunburns.  The effects of 
sunlight on the development of skin 
cancer, including malignant melanoma, is 
in all probability cumulative and it is 
difficult to separate out individual 
periods of sun exposure as being the 
pivotal event in the pathogenesis of an 
individual tumor.  In addition to the 
direct effects of sunlight it is possible 
that chronic exposure to sunlight may 
have indirect effects making the 
individual more susceptible to skin 
cancer.  Thus, while the sunlight 
exposure that the patient was subject to 
during his period of service may have 
played some role in the development of 
his presumed malignant melanoma it is not 
reasonable to say that the malignant 
melanoma was directly attributable to in-
service sun exposure.  

2.  Is it reasonably probable that the 
veteran's melanoma of the left foot is 
causally related to the service-connected 
skin cancer of the left temple area and 
right and left forearms?  Since both 
melanoma and non-melanoma skin cancers 
are related to exposure to sunlight they 
often occur together.  Epidemiologic 
evidence however suggests that there is a 
difference in the role of sunlight in the 
pathogenesis of these two forms of skin 
cancer.  The presence of non-melanoma 
skin cancer in this patient suggests that 
the patient had significant sun exposure 
in the past, which could increase the 
risk of developing melanoma.  There is 
however no direct relationship between 
these two forms of skin cancer.  

3.  Is it reasonably probable that the 
veteran's melanoma of the left foot is 
related to any other event or incident 
from the service?  Other possible events 
that may relate to the development of the 
melanoma include multiple episodes of 
blistering sunburns.  No documentation is 
noted in the record, including the 
patient's record, to suggest that he had 
multiple blistering sun burns during his 
period of service.  There is no 
reasonable evidence to suggest any other 
associated events during his military 
service that could be related to the 
development of malignant melanoma of the 
patient.  

In summary, the specialist stated that this is a patient who 
had significant sun exposure prior to his military service 
due to his having grown up in Texas and documented by the 
observation of severe actinic damage after less than 2 years 
in the military.  There is no mention of episodes of 
blistering sunburns, consistent with intense sun exposure, 
either in the military or before or after military service.  
Although there are multiple mentions in the medical record of 
the presence of non-melanoma skin cancer there are no 
histologic confirmation of the existence of such cancers.  
The record documents only treatment with topical 5-
fluorouracil and liquid nitrogen, treatments most often 
reserved for the pre-malignant condition, actinic keratosis.  
It is however entirely possible that lesions were removed 
which were documented to be skin cancers by other physicians.  
Although the exposure to sunlight during his 2 years of 
military service may have contributed in a cumulative fashion 
to his development of skin cancer (including malignant 
melanoma) there is no documented evidence that his melanoma 
was directly related to the sun exposure he received during 
his military service.  

Law and regulation

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110 (West 1991).  The 
regulations state that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1998).  

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310 (1998).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

After reviewing the evidence of record presented in this 
case, the Board finds that there is a preponderance of 
evidence against the veteran's claim.  Thus, entitlement to 
service connection is not warranted.  In this case, the Board 
is also cognizant of the veteran's service medical records 
showing that he received treatment for several skin disorders 
and was placed on limited profile duty with a "must avoid 
sun" directive.  The Board is also cognizant of the November 
1992 VA hospital report showing that the veteran underwent a 
resection of a melanoma and that a diagnosis of malignant 
melanoma, status post excision of the left foot was made.  In 
addition, a January 1993 VA outpatient treatment report shows 
that the veteran received follow-up treatment for the 
excision and on examination in October 1997, findings 
revealed that as a result of that excision, a 51/2-centimeter 
times 1/2 -centimeter oval scar of the left foot was present.  

In addition to the foregoing, in a July 1994 statement, 
D.H.S., M.D., found that the only time the veteran was 
exposed to long periods of sunlight was while serving in the 
Army infantry from 1966 to 1968 and this was the time that 
his skin became damaged by solar radiation.  D.H.S. added 
that ultraviolet and infrared light was very harmful to the 
epidermis and the underlying epithelium cells of the skin and 
the harmful effects of the spectrum of light are cumulative 
and continue to build up during the lifetime.  The doctor 
then concluded the veteran's skin was severely injured during 
service.  Also, in February 1999, although R.P.H., III, 
stated that there is no documented evidence that the 
veteran's melanoma was directly related to the sun exposure 
he received during his military service, at the same time, 
R.P.H., III, also stated that the veteran's exposure to 
sunlight during his 2 years of military service may have 
contributed in a cumulative fashion to his development of 
skin cancer (including malignant melanoma). 

Nevertheless, in this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In this regard, the Board stresses that service medical 
records are devoid of any diagnosis of a malignant melanoma 
of the left foot.  The record shows that the veteran's 
malignant melanoma was initially diagnosed in November 1992, 
as 1989 clinical findings were normal.  The Board also places 
emphasis on the presence of January 1998 medical statements 
by H.M.D. and T.R.  After reviewing the veteran's claims 
folder, the physicians, respectively, concluded that not one 
of the veteran's skin cancers appeared to be related to 
service and that there is no reason to consider the veteran's 
melanoma a service-related disorder.  The Board notes that 
there is no evidence of record indicating that in July 1994, 
D.H.S., M.D., reviewed the veteran's claims folder prior to 
formulating and rendering his opinion.  It appears that the 
veteran told the physician that his disorder was related to 
service and the physician relied heavily on that recitation 
of his medical history; as such, this circumstance 
compromises the doctor's conclusion that the veteran's 
disorder is related to service.  In light of the foregoing, 
the Board finds that the January 1998 statements are more 
probative and persuasive than D.H.S.'s July 1994 medical 
statement.  See generally, Owens v. Brown, 7 Vet. App. 429; 
Rollings v. Brown, 8 Vet. App. 8 (1995).

In addition to the foregoing, R.P.H., III, M.D., found that 
it is not reasonable to say that the veteran's malignant 
melanoma is directly attributable to in-service sun exposure 
or that the veteran's melanoma of the left foot is causally 
related to his service-connected skin cancer of the left 
temple area and right and left forearms.  Indeed, the Board 
acknowledges that R.P.H., III, suggested that the veteran's 
exposure to sunlight during his 2 years of military service 
may have contributed in a cumulative fashion to his 
development of skin cancer (including malignant melanoma).  
However, when viewing R.P.H.'s medical opinion in its 
totality, the specialist strongly opines that the veteran's 
malignant melanoma of the left foot is not related to service 
or any events from service.  The independent medical opinion 
is also consistent with medical opinions provided by H.M.D. 
and T.R.  Considering the foregoing, the Board finds that the 
probative and persuasive evidence of record is against the 
veteran's claim.

The Board further acknowledges the veteran's statements 
presented on appeal.  However, when the veteran's statements 
begin to address medical causation and the etiology of the 
skin disorder, that statement is not competent to establish 
service connection.  Layno v. Brown, 6 Vet. App. 465 (1995); 
Horowitz v. Brown, 5 Vet. App. 217 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Additionally, the Board acknowledges the presence of the 
excerpt from Mosby's Medical Encyclopedia, which discusses 
the types of skin cancer; risk factors of skin cancer, 
including exposure to direct sunlight, especially during 
childhood; and symptoms, diagnosis, treatment, and preventive 
measures associated with skin cancer.  In this matter, the 
Board points out that generally medical excerpts and 
treatises are insufficient to satisfy the medical nexus 
requirements necessary to award service connection.  To 
warrant service connection, such evidence must demonstrate a 
connection between the veteran's service incurrence and a 
present injury or condition.  Libertine v. Brown, 9 Vet. App. 
521 (1996).  In this case, the Board does not dispute the 
connection between skin cancer to include malignant melanomas 
and excessive exposure to the sun; instead, the veteran's 
claim is in a denial posture because the probative and 
persuasive medical evidence of record does not create a 
logical nexus between his current disability and service.  
Also, the medical excerpts submitted are too general and 
inconclusive to establish that etiological nexus.  Id.  It is 
also noted that the Court held that the veteran's statements, 
taken together with published medical authorities, do not 
provide the requisite medical evidence to demonstrate a 
causal relationship between that veteran's claimed disability 
and his service.  Id.  As such, in spite of the excerpts 
submitted, the probative and persuasive evidence of record 
fails to indicate that the veteran's malignant melanoma of 
the left foot is related to service or any in-service sun 
exposure.

For the reasons stated above, the preponderance of the 
evidence is against the veteran's claim and the evidence of 
record is not in relative equipoise.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for malignant melanoma of 
the left foot is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 



